Citation Nr: 1402674	
Decision Date: 01/21/14    Archive Date: 01/31/14

DOCKET NO.  08-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother S.A.


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter is on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in St. Petersburg, Florida in January 2010.  In May 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing at the RO.  Transcripts of these hearings have been associated with the claims file.  In August 2012, this matter was Remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a post-remand Brief, the Veteran, through his representative, reasserted his contention that his hypertension is secondary to his service-connected diabetes mellitus.  He argued that the March 2013 VA opinion that diabetes mellitus was "not an etiology for hypertension" was flawed and lacked sufficient rationale for such a conclusion.  He did not believe that the presentation of other risk factors such as age, weight, and smoking adequately addressed the causation and aggravation question raised in the August 2012 Remand.  He also cited to at least four (4) studies that suggested a positive relationship between hypertension and diabetes mellitus.  The Veteran also contended that his hypertension is due to an interaction of his in-service herbicide exposure and multiple disabilities related to that exposure such as diabetes mellitus and ischemic heart disease.  

Accordingly, the March 2013 VA examination is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On Remand, a VA examiner should be asked to review any and all pertinent records and then provide an opinion as to whether the Veteran has any diabetes mellitus that is directly related to his service or as secondary to his service-connected disabilities.

The Veteran was provided a supplemental statement of the case (SSOC) in April 2013.  A review of the electronic claims files shows the addition of VA treatment records dated through June 2013 as well as a VA cardiovascular examination conducted in October 2013.  None of those records were considered by the RO/AMC.  Such needs to be cured.  See 38 C.F.R. § 19.31 (2013).  Moreover, as records dated since June 2013 might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records for the period since June 2013.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Then, schedule an appropriate VA examination by an examiner other than the March 2008 or March 2013 VA examiner to determine the nature and etiology of his diagnosed hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  Specifically, the examiner should provide the following information:

a. Is it at least as likely as not (50 percent or more probability) that hypertension was incurred in or aggravated by the Veteran's active service, including due to herbicide exposure?  In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions set out in the most recent Brief of Appellant, to include the argument that the herbicide exposure that resulted in his ischemic heart disease and diabetes mellitus made him susceptible to developing hypertension.  Discussion of the cited National Academy of Sciences report would be helpful.  Other evidence in the record such as the January 2010 and May 2012 hearing transcripts, his VA and private medical records, and the March 2008 and March 2013 VA examinations and opinion must also be considered.

b. Is it at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or was aggravated (worsened) by any service-connected disability?  Specific reference and discussion should be given to his diabetes mellitus and ischemic heart disease.  The cited studies pertaining to diabetes mellitus and hypertension must be addressed.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

